         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT                         USDC SDNY
                     FOR THE SOUTHERN DISTRICT OF NEW YORK                         DOCUMENT
                                                                                   ELECTRONICALLY FILED
COMMWORKS SOLUTIONS, LLC,                         )                                DOC #:
                                                  )                                DATE FILED: 
                       Plaintiff,                 )
                                                  )
       v.                                         )      Civil Action No. 1:20-cv-7534-MKV
                                                  )
RCN TELECOM SERVICES, LLC,                        )
                                                  )
                       Defendant.
                                                  )
                                                  )


                              STIPULATED PROTECTIVE ORDER

       Upon agreement and motion by all the Parties appearing herein and pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure, the Court enters this Stipulated Protective Order to

facilitate document disclosure and production under the Local Rules of this Court and the Federal

Rules of Civil Procedure. Unless modified pursuant to the terms contained in this Order, this Order

shall remain in effect through the conclusion of this litigation.

       In support of this Order, the Court finds that:

1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 2 of 24




set forth in Section 14.4, below, that this Stipulated Protective Order does not entitle them to file

confidential information under seal; the Southern District of New York’s Electronic Case Filing

Rules & Instructions sets forth the procedures that must be followed and the standards that will

be applied when a party seeks permission from the court to file material under seal.

2.      DEFINITIONS

        2.1     Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

        2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        2.4     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE”.

        2.5     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.



        2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or




                                                  2
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 3 of 24




as a consultant in this action, (2) is not a current employee of a Party or of a Party’s competitor

(limited to Internet Service Providers and Cable Providers), and (3) at the time of retention, does

not have an outstanding offer of employment with a Party or a Party’s competitor (limited to

Internet Service Providers or Cable Providers).

        2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

less restrictive means.

        2.8    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

extremely sensitive “Confidential Information or Items” representing computer code and

associated comments and revision histories, formulas, engineering specifications, or schematics

that define or otherwise describe in detail the algorithms or structure of software or hardware

designs, disclosure of which to another Party or Non-Party would create a substantial risk of

serious harm that could not be avoided by less restrictive means.

        2.9    House Counsel: attorneys who are employees of a party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.10   Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

        2.11   Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action and have appeared in this

action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

that party.




                                                  3
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 4 of 24




       2.12    Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).

       2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       2.14    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

       2.15    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as

“HIGHLY CONFIDENTIAL – SOURCE CODE.”

       2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.     SCOPE

       The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the

public record through trial or otherwise; and (b) any information known to the Receiving Party




                                                  4
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 5 of 24




prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

obtained the information lawfully and under no obligation of confidentiality to the Designating

Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

4.     DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

action, including the time limits for filing any motions or applications for extension of time

pursuant to applicable law.

5.     DESIGNATING PROTECTED MATERIAL

       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

To the extent it is practical to do so, the Designating Party must designate for protection only

those parts of material, documents, items, or oral or written communications that qualify – so

that other portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary

expenses and burdens on other parties) expose the Designating Party to sanctions.




                                                  5
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 6 of 24




       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection at all or do not qualify for the level of protection

initially asserted, that Designating Party must promptly notify all other parties that it is

withdrawing the mistaken designation.

       5.2        Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery

       Material that qualifies for protection under this Order must be clearly so designated

before the material is disclosed or produced.

       Designation in conformity with this Order requires:

       (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains

protected material. If only a portion or portions of the material on a page qualifies for protection,

the Producing Party also must clearly identify the protected portion(s) (e.g., by making

appropriate markings in the margins) and must specify, for each portion, the level of protection

being asserted.

       A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants




                                                   6
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 7 of 24




copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

SOURCE CODE”) to each page that contains Protected Material. If only a portion or portions of

the material on a page qualifies for protection, the Producing Party also must clearly identify the

protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

each portion, the level of protection being asserted.

       (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating

Party may invoke on the record (before the deposition, hearing, or other proceeding is

concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

which protection is sought and to specify the level of protection being asserted. Only those

portions of the testimony that are appropriately designated for protection within the 21 days shall

be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

Party may specify, at the deposition or up to 21 days afterwards if that period is properly

invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing

or other proceeding to include Protected Material so that the other parties can ensure that only




                                                  7
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 8 of 24




authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material

and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

expiration of a 21-day period for designation shall be treated during that period as if it had been

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as

actually designated.

       (c) for information produced in some form other than documentary and for any other

tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the

information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a




                                                   8
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 9 of 24




designation, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order.

6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 14 days of the date of service of notice. In

conferring, the Challenging Party must explain the basis for its belief that the confidentiality

designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A Challenging Party may proceed to the next

stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process in

a timely manner.




                                                  9
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 10 of 24




       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Designating Party shall file and serve a motion to retain confidentiality under

Local Civil Rule 6.1. and within 21 days of the initial notice of challenge or within 14 days of

the parties agreeing that the meet and confer process will not resolve their dispute, whichever is

earlier. 1 Each such motion must be accompanied by a competent declaration affirming that the

movant has complied with the meet and confer requirements imposed in the preceding

paragraph. Failure by the Designating Party to make such a motion including the required

declaration within 21 days (or 14 days, if applicable) shall automatically waive the

confidentiality designation for each challenged designation. In addition, the Challenging Party

may file a motion challenging a confidentiality designation at any time if there is good cause for

doing so, including a challenge to the designation of a deposition transcript or any portions

thereof. Any motion brought pursuant to this provision must be accompanied by a competent

declaration affirming that the movant has complied with the meet and confer requirements

imposed by the preceding paragraph.

       The burden of persuasion in any such challenge proceeding shall be on the Designating

Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

file a motion to retain confidentiality as described above, all parties shall continue to afford the




1 It may be appropriate in certain circumstances for the parties to agree to shift the burden to
move on the Challenging Party after a certain number of challenges are made to avoid an abuse
of the process. The burden of persuasion would remain on the Designating Party.


                                                  10
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 11 of 24




material in question the level of protection to which it is entitled under the Producing Party’s

designation until the court rules on the challenge.

7.     ACCESS TO AND USE OF PROTECTED MATERIAL

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order.

When the litigation has been terminated, a Receiving Party must comply with the provisions of

section 15 below (FINAL DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner 2 that ensures that access is limited to the persons authorized under this Order.

       7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

is attached hereto as Exhibit A;

       (b) the officers, directors, and employees (including House Counsel) of the Receiving

Party to whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);




2 It may be appropriate under certain circumstances to require the Receiving Party to store any
electronic Protected Material in password-protected form.


                                                 11
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 12 of 24




       (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

       (d) the court and its personnel;

       (e) court reporters and their staff, professional jury or trial consultants, and Professional

Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

       (f) during their depositions, witnesses in the action to whom disclosure is reasonably

necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order.

       (g) the author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information.

       7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

“HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information




                                                 12
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 13 of 24




for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

is attached hereto as Exhibit A;

        (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

        (c) the court and its personnel;

        (d) court reporters and their staff, professional jury or trial consultants, 3 and Professional

Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A); and

        (e) the author or recipient of a document containing the information or a custodian or

other person who otherwise possessed or knew the information.

        7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

Information or Items to Experts.

        (a)     Prior to disclosing any Protected Material to any person described in Paragraphs

7.2(c) or 7.3(b) (referenced below as “Person”), the Party seeking to disclose such information

shall provide the Producing Party with written notice that includes: (i) the name of the Person; (ii)

the present employer and title of the Person; (iii) an identification of all of the Person’s past or

current employment or consulting relationships; (iv) an up-to-date curriculum vitae of the Person;

(v) a list of the cases in which the Person has testified at deposition or trial within the last ten (10)




3The parties may wish to allow disclosure of information not only to professional jury or trial
consultants, but also to mock jurors, to further trial preparation. In that situation, the parties may
wish to draft a simplified, precisely tailored Undertaking for mock jurors to sign.


                                                   13
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 14 of 24




years, and (vi) a list of all publications authored by the Person within the last ten (10) years.

        (b)    Within five (5) days of receipt of the disclosure of the Person, the Producing Party

or Parties may object in writing to the Person for good cause. In the absence of an objection at the

end of the five (5) day period, the Person shall be deemed approved under this Protective Order.

There shall be no disclosure of Protected Material to the Person prior to expiration of this five (5)

day period. If the Producing Party objects to disclosure to the Person within such five (5) day

period, the Parties shall meet and confer via telephone or in person within five (5) days following

the objection and attempt in good faith to resolve the dispute on an informal basis. If the dispute

is not resolved, the Party objecting to the disclosure will have five (5) days from the date of the

meet and confer to seek relief from the Court. If relief is not sought from the Court within that

time, the objection shall be deemed withdrawn. If relief is sought, designated materials shall not

be disclosed to the Person in question until the Court resolves the objection.

        (c)    For purposes of this section, “good cause” shall include an objectively reasonable

concern that the Person will, advertently or inadvertently, use or disclose Discovery Materials in

a way or ways that are inconsistent with the provisions contained in this Order.

        (d)    Prior to receiving any Protected Material under this Order, the Person must execute

a copy of the “Acknowledgment and Agreement to Be Bound” (Exhibit A hereto) and serve it on

all Parties.

        (e)    An initial failure to object to a Person under this Paragraph 12 shall not preclude

the non-objecting Party from later objecting to continued access by that Person for actual violations

of this Protective Order. If an objection is made, the Parties shall meet and confer via telephone

or in person within five (5) days following the objection and attempt in good faith to resolve the

dispute informally. If the dispute is not resolved, the Party objecting to the disclosure will have




                                                  14
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 15 of 24




five (5) days from the date of the meet and confer to seek relief from the Court. The designated

Person may continue to have access to information that was provided to such Person prior to the

date of the objection. If a later objection is made, no further Protected Material shall be disclosed

to the Person until the Court resolves the matter or the Producing Party withdraws its objection.

Notwithstanding the foregoing, if the Producing Party fails to move for a protective order within

five (5) business days after the meet and confer, further Protected Material may thereafter be

provided to the Person.

8.     PROSECUTION BAR

       Absent written consent from the Producing Party, any individual who receives access to

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– SOURCE CODE” information shall not be involved in the prosecution of patents or patent

applications relating to the subject matter of the invention or the technical information to be

produced, including without limitation the patents asserted in this action and any patent or

application claiming priority to or otherwise related to the patents asserted in this action, before

any foreign or domestic agency, including the United States Patent and Trademark Office (“the

Patent Office”). 4 For purposes of this paragraph, “prosecution” includes directly or indirectly

drafting, amending, advising, or otherwise affecting the scope or maintenance of patent claims. 5

To avoid any doubt, “prosecution” as used in this paragraph does not include representing a party

challenging a patent before a domestic or foreign agency (including, but not limited to, a reissue




4 It may be appropriate under certain circumstances to require Outside and House Counsel who
receive access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information to
implement an “Ethical Wall.”
5 Prosecution includes, for example, original prosecution, reissue and reexamination
proceedings.


                                                 15
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 16 of 24




protest, ex parte reexamination or inter partes reexamination), or representing a patent owner in

such proceedings so long as the counsel does not participate in the amending of claims. This

Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information is first received

by the affected individual and shall end one (1) year after final termination of this action.

9.     SOURCE CODE

       (a)     To the extent production of source code becomes necessary in this case, a

Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE”

if it comprises or includes confidential, proprietary or trade secret source code.

       (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” information including the Prosecution Bar set forth in Paragraph

8, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and

7.4.

       (c)     Any source code produced in discovery shall be made available for inspection, in

a format allowing it to be reasonably reviewed and searched, during normal business hours or at

other mutually agreeable times, at an office of the Producing Party’s counsel or another mutually

agreed upon location. 6 The source code shall be made available for inspection on a secured




6 Any source code produced in discovery shall be made available for inspection in a format
through which it could be reasonably reviewed and searched during normal business hours or
other mutually agreeable times at a location that is reasonably convenient for the Receiving Party
and any experts to whom the source code may be disclosed. This alternative may be appropriate
if the Producing Party and/or its counsel are located in a different jurisdiction than counsel
and/or experts for the Receiving Party.


                                                 16
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 17 of 24




computer in a secured room without Internet access or network access to other computers, and

the Receiving Party shall not copy, remove, or otherwise transfer any portion of the source code

onto any recordable media or recordable device. The Producing Party may visually monitor the

activities of the Receiving Party’s representatives during any source code review, but only to

ensure that there is no unauthorized recording, copying, or transmission of the source code. 7

       (d)     The Receiving Party shall be entitled to take notes (electronic or non-electronic)

relating to the Source Code but may not copy the Source Code into such notes. To the extent the

Receiving Party desires to take notes electronically, the Producing Party shall provide a note-

taking computer (e.g., a computer, which is distinct from the standalone computer, that is not

linked to any network, including a local area network (“LAN”), an intranet or the Internet, and

has image making functionality of any type disabled, including but not limited to camera or

video functionality) (“note-taking computer”) with a current, widely used word processing

program in the Source Code review room for the Receiving Party’s use in taking such notes. The

“note-taking computer” shall be used for the sole purpose of note-taking and shall be retained by

the Producing Party. Such notes shall be downloaded to a removable disk or drive for the

Receiving Party to retain, and the computer cleared of such notes. The laptop computer shall

have no features which would hinder the complete clearing of the Receiving Party’s notes after

such notes have been downloaded. Any such notes shall not include copies or reproductions of

portions of the source code; however, the notes may contain filenames, directory names, module

names, class names, parameter names, variable names, function names, method names, or




7 It may be appropriate under certain circumstances to require the Receiving Party to keep a
paper log indicating the names of any individuals inspecting the source code and dates and times
of inspection, and the names of any individuals to whom paper copies of portions of source code
are provided.


                                                17
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 18 of 24




procedure names. No copies of all or any portion of the source code may leave the room in

which the source code is inspected except as otherwise provided herein. Further, no other written

or electronic record of the source code is permitted except as otherwise provided herein. No

notes shall be made or stored on the inspection computer, or left behind at the site where the

inspection computer is made available, and any such notes shall be deleted or destroyed by the

producing Party, without reviewing the substance of the notes, upon discovery. Notwithstanding

the foregoing, any such notes shall be stamped and treated as “RESTRICTED CONFIDENTIAL

SOURCE CODE.”

       (e)     The Receiving Party may request paper copies of limited portions of source code

that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or

other papers, or for deposition or trial, but shall not request paper copies for the purposes of

reviewing the source code other than electronically as set forth in paragraph (c) in the first

instance. The Producing Party shall provide all such source code in paper form including bates

numbers and the label “HIGHLY CONFIDENTIAL - SOURCE CODE” within three (3)

business days of the Receiving Party’s request. The Producing Party may challenge the amount

of source code requested in hard copy form pursuant to the dispute resolution procedure and

timeframes set forth in Paragraph 6 whereby the Producing Party is the “Challenging Party” and

the Receiving Party is the “Designating Party” for purposes of dispute resolution.

       (f)     The Receiving Party shall maintain a record of any individual who has inspected

any portion of the source code in electronic or paper form. The Receiving Party shall maintain all

paper copies of any printed portions of the source code in a secured, locked area. The Receiving

Party shall not create any electronic or other images of the paper copies and shall not convert any

of the information contained in the paper copies into any electronic format except for the purpose




                                                 18
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 19 of 24




of preparing expert reports and court filings. The Receiving Party shall only make additional

paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or

other papers (including a testifying expert’s expert report), (2) necessary for deposition, or (3)

otherwise necessary for the preparation of its case. Any paper copies used during a deposition

shall be retrieved by the Producing Party at the end of each day and must not be given to or left

with a court reporter or any other unauthorized individual. 8

10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

       If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as “CONFIDENTIAL,” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

– SOURCE CODE” that Party must:

       (a) promptly notify in writing the Designating Party. Such notification shall include a

copy of the subpoena or court order;

       (b) promptly notify in writing the party who caused the subpoena or order to issue in the

other litigation that some or all of the material covered by the subpoena or order is subject to this

Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

       (c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected. 9




8 The nature of the source code at issue in a particular case may warrant additional protections or
restrictions. For example, it may be appropriate under certain circumstances to require the
Receiving Party to provide notice to the Producing Party before including “HIGHLY
CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.
9 The purpose of imposing these duties is to alert the interested parties to the existence of this



                                                 19
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 20 of 24




       If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court from

which the subpoena or order issued, unless the Party has obtained the Designating Party’s

permission. The Designating Party shall bear the burden and expense of seeking protection in

that court of its confidential material – and nothing in these provisions should be construed as

authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.

11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

LITIGATION

       (a)       The terms of this Order are applicable to information produced by a Non-Party in

this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such

information produced by Non-Parties in connection with this litigation is protected by the

remedies and relief provided by this Order. Nothing in these provisions should be construed as

prohibiting a Non-Party from seeking additional protections.

       (b)       In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:




Protective Order and to afford the Designating Party in this case an opportunity to try to protect
its confidentiality interests in the court from which the subpoena or order issued.


                                                  20
         Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 21 of 24




                   1. promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                   2. promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and

                   3. make the information requested available for inspection by the Non-Party.

         (c)   If the Non-Party fails to object or seek a protective order from this court within 14

days of receiving the notice and accompanying information, the Receiving Party may produce

the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

timely seeks a protective order, the Receiving Party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the Non-Party before a

determination by the court. 10 Absent a court order to the contrary, the Non-Party shall bear the

burden and expense of seeking protection in this court of its Protected Material.

12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

the Protected Material, (c) inform the person or persons to whom unauthorized disclosures were




10 The purpose of this provision is to alert the interested parties to the existence of
confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to protect its
confidentiality interests in this court.


                                                 21
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 22 of 24




made of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

       When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). 11 This

provision is not intended to modify whatever procedure may be established in an e-discovery

order that provides for production without prior privilege review. Pursuant to Federal Rule of

Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product

protection, the parties may incorporate their agreement in the stipulated protective order

submitted to the court.

14.    MISCELLANEOUS

       14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the court in the future.

       14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly,




11The parties may agree that the recipient of an inadvertent production may not “sequester” or in
any way use the document(s) pending resolution of a challenge to the claim of privilege or other
protection to the extent it would be otherwise allowed by Federal Rule of Civil Procedure
26(b)(5)(B) as amended in 2006. This could include a restriction against “presenting” the
document(s) to the court to challenge the privilege claim as may otherwise be allowed under
Rule 26(b)(5)(B) subject to ethical obligations.


                                                    22
        Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 23 of 24




no Party waives any right to object on any ground to use in evidence of any of the material

covered by this Protective Order.

       14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable

laws and regulations relating to the export of technical data contained in such Protected Material,

including the release of such technical data to foreign persons or nationals in the United States or

elsewhere. The Producing Party shall be responsible for identifying any such controlled technical

data, and the Receiving Party shall take measures necessary to ensure compliance.

       14.4    Filing Protected Material. Without written permission from the Designating Party

or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Civil Local Rule 6.1 and the Southern District of New

York’s Electronic Case Filing Rules & Instructions. Protected Material may only be filed under

seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

15.    FINAL DISPOSITION

       Within 60 days after the final disposition of this action, as defined in paragraph 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

submit a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) states that the Protected Material was returned

or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

compilations, summaries or any other format reproducing or capturing any of the Protected




                                                 23
          Case 1:20-cv-07534-MKV Document 38 Filed 04/07/21 Page 24 of 24




  Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

  pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

  correspondence, deposition and trial exhibits, expert reports, attorney work product, and

  consultant and expert work product, even if such materials contain Protected Material. Any such

  archival copies that contain or constitute Protected Material remain subject to this Protective

  Order as set forth in Section 4 (DURATION).

  16.     MODIFICATIONS

          The parties may, by stipulation, provide for exceptions to this order and any party may

   seek an order of this court modifying this Stipulated Protective Order.




                                 WK day of _______________________
          It is SO ORDERED this ______          $SULO               , 2021.




                                               ____________________________________
                                                ________________
                                                              ______________________
                                               HON. MAR
                                                    MARY
                                                       AR KA
                                                       ARY
                                                       AR   KAY   VYSKOCIL
                                                             AY VYSK  KOCIL
                                               UNITED STATES DISTRICT JUDGE



The Clerk of Court is respectfully directed to terminate the motion at docket entry 36.




                                                  24
